DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     GO REALTY GROUP FL, LLC,
                            Appellant,

                                     v.

                 PNC BANK NATIONAL ASSOCIATION,
                            Appellee.

                               No. 4D14-2726

                           [January 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia G. Imperato, Judge; L.T. Case No. 11-028599
(11).

  David A. Strauss of The Strauss Law Firm, P.A., Fort Lauderdale, for
appellant.

    Heidi J. Weinzetl of Robertson, Anschutz & Schneid, P.L., Boca Raton,
for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

    Upon appellee’s confession of error, we reverse the trial court’s order
dated June 19, 2014, denying appellant’s motion to quash service
of process. We remand the case to the trial court and instruct it to quash
the subject service of process. With respect to appellant’s motion for
attorney’s fees, we grant the motion contingent on appellant prevailing on
the merits of the case in the trial court. See Johnson v. Maroone Ford LLC,
944 So. 2d 1059, 1061 (Fla. 4th DCA 2006).

   Reversed and remanded.

LEVINE, FORST and KLINGENSMITH JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.